Civil action to recover damages for personal injuries alleged to have been caused by the negligence of the defendant when plaintiff was struck by defendant's train at a street crossing in the city of Winston-Salem.
Demurrer interposed on the ground that the complaint does not state facts sufficient to constitute a cause of action. Demurrer overruled; exception; appeal.
The brief of appellant abounds in fine distinctions and close differentiations, but a careful perusal of the complaint leaves us with the impression that the demurrer was properly overruled.
Affirmed. *Page 865